Citation Nr: 0119923	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Evaluation of multiple joint and muscle pain due to an 
undiagnosed illness, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1984 to April 
1988, and from November 1990 to June 1991.  He served in 
Southwest Asia from January 20 through May 5, 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this issue in October 1999.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's multiple joint and muscle pain due to an 
undiagnosed illness is manifested by widespread 
musculoskeletal pain and medication for control.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
multiple joint and muscle pain due to an undiagnosed illness 
are not met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §  4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5025, 8850 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001).  The rating 
decision as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The Board remanded this matter in 
October 1999 to attempt to obtain all relevant evidence.  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the bases of the 
denial of the claim.  The RO requested all relevant treatment 
records identified by the veteran.  

The veteran was provided VA examinations in 1998, 1999 and 
2000.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's multiple joint and muscle pain is evaluated 
under the Diagnostic Code heading specific to undiagnosed 
illness, musculoskeletal pain (Diagnostic Code 8850) and 
referable to fibromyalgia by analogy, 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  Fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent evaluation.  
When the episodes are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, a 20 percent evaluation is warranted.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Finally, a note at the end of 
Diagnostic Code 5025 indicates that widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

VA outpatient treatment records show that the veteran was 
seen for complaints of knee pain in August 1997.  On 
examination there was no swelling or heat.  The range of 
motion was normal and drawer test was negative.  The 
impression was suspect tendonitis secondary to overuse.  The 
November 1997 knee x-ray was normal.  

The VA examined the veteran in February 1998.  He complained 
of pain in both knees, ankles and shoulders, his right hip 
and his neck.  The veteran was not on medication for joint 
pain.  There was no functional limitation of range of motion 
of the cervical spine, knees or ankles due to pain.  Forward 
flexion was to 60 degrees, backward extension was to 70 
degrees, lateral flexion was to 40 degrees bilaterally, and 
rotation was to 55 degrees bilaterally.  The shoulders 
revealed some limitation of range of motion due to pain.  
Forward elevation was from 0-110 degrees, abduction was from 
0-110 degrees, internal rotation was from 0-90 degrees and 
external rotation was from 0-90 degrees.  The knees were not 
swollen or deformed.  The veteran could flex each knee from 
0-140 degrees.  There is no evidence of effusion or ligament 
instability.  

The ankles were not deformed and he could flex each ankle 
from 0-10 degrees in a dorsiflexion direction plantar flexion 
was from 0-45 degrees.  There was functional limitation of 
range of motion of the right hip due to pain.  The veteran 
could flex the hip from 0-125 degrees and abduction was from 
0-45 degrees.  Cervical spine, shoulder, knees and ankle x-
rays were normal.  The impression was that disease of the 
ankles, knees, shoulders and cervical spine was not found.  

The February 1999 VA outpatient treatment record assessments 
included irritable bowel syndrome, panic disorder, insomnia, 
chronic pain syndrome with fatigue, probable fibromyalgia 
syndrome.  Upon examination his gait was normal and the 
strength of the proximal and distal muscle groups was good 
bilaterally.  Muscle tone was good and muscle bulk did not 
appear to be decreased.  Sensation was normal.  

At the April 1999 VA joints examination the veteran reported 
constant pain with weakness, stiffness, swelling, giving 
away, locking, fatigability and lack of endurance.  He did 
not take medication for this due to intolerance of the 
medicine.  The veteran described flare-ups 2-3 times a day 
with duration from 10 minutes to an hour.  He had no 
knowledge of precipitating or alleviating factors.  Upon 
examination the veteran had pain in his shoulders at 90 
degrees on forward elevation bilateral, backward elevation 
bilateral at 20 degrees and abduction 90 degrees bilaterally.  
He had pain at adduction at 30 degrees bilaterally.  Internal 
rotational pain at 30 degrees bilaterally and external 
rotational pain at 60 degrees bilaterally.  The veteran had 
elbow pain at extension at 10 degrees bilaterally, flexion 
pain on the right at 120 degrees and at 75 degrees on the 
left.  He had pain with dorsiflexion of the right side at 45 
degrees and left at 30 degrees.  Palmar flexion pain at 30 
degrees bilaterally.  On radial and ulnar deviation no pain 
was noted.  The veteran had bilaterally hip pain at 45 
degrees flexion.  Extension pain on the right at 20 degrees 
and 30 degrees on the left.  Abduction pain was at 40 degrees 
on the right and 30 degrees on the left.  He had internal and 
external rotational pain bilaterally at 10 degrees.  

There was no pain on knee extension but the veteran had 
bilateral pain at 45 degrees flexion.  With regard to his 
ankles there was dorsiflexion pain at 10 degrees bilaterally 
and plantar flexion pain at 20 degrees bilaterally.  
Inversion pain was at 20 degrees bilaterally and eversion 
pain was at 10 degrees bilaterally.  The veteran's joints 
were not warm or erythremic.  There was no crepitus present.  
The x-rays revealed that his ankles, elbow joints, pelvis, 
hips, knees, shoulders and wrists were normal.  The diagnoses 
were multiple joint pain, cause not diagnosed by clinical or 
radiographic examinations bilateral olecranon spurs and 
fibromyalgia.  

The muscle examination diagnosis was fibromyalgia.  There was 
no atrophy in his muscles, scarring, adhesions or tendon 
damage.  His deep tendon reflexes were normal at the elbow 
and Achilles and brisker than average at the patella.  His 
muscle strength on resistance was poor to fair.  

Pursuant to the Board' s October 1999 remand the VA examined 
the veteran in June 2000.  He reported constant aches, a 
collapsible left knee, pain in both hips, shoulders, ankles 
and neck.  The veteran took pain medication and Zoloft.  On 
examination his cervical spine showed a complete range of 
motion.  On forward flexion and sidebending, he had pain of 
generalized distribution in his neck (65 degrees forward 
flexion, extension 50 degrees, sidebending 40 degrees, 
rotation 55 degrees).  The veteran had pain in the apices of 
both shoulders.  The shoulders presented grating and popping 
as he passed from the vertical to the overhead position.  He 
had pain as the rotator cuff passed under the acromial ledge.  
The last 10 degrees of the pivotal position were done 
stiffly, were poorly coordinated and were accompanied by 
pain.  The range of motion was complete (180 degrees pivotal, 
90 degrees internal and external rotation).  

Examination of the veteran's hands did not show any 
alteration of hand architecture, such as nodules or deviation 
or areas of acute pinpoint tenderness, to include no evidence 
of deformity at the interphalangeal articulation.  He had 
excellent pinch, hook and grasp.  The range of motion of the 
wrists was complete, showing 80 degrees flexion, 70 degrees 
extension, radial deviation 20 degrees, ulnar deviation 45 
degrees.  The knees show not deformity or increased heat.  
There was no effusion.  These show a complete range of 0-140 
degrees.  Retropatellar grating was present bilaterally, more 
severe and more painful on the left as compared to the right.  
Both ankles showed a range of 20 degrees dorsiflexion and 45 
degrees plantar flexion.  The left ankle showed swelling 
about and distal to the lateral malleolus.  There was very 
slight blush discoloration.  The swelling obscured the 
lateral contures.  

The veteran's hips showed a complete range of motion.  He had 
hip pain on external and internal rotation.  The range of 
motion showed 125 degrees of flexion, abduction 45 degrees, 
adduction 25 degrees, external rotation of 60 degrees, 
internal rotation of 40 degrees.  The pelvis was level.  On 
forward flexion and sidebending the veteran showed a range of 
20 degrees and extension showed 10-15 degrees.  The veteran 
had pain at the extremes of these ranges.  He was able to 
heel and toe-walk without evidence of muscle weakness.  The 
reflexes in the lower extremities were physiological in 
response.  Straight left raising produced back discomfort, 
but no radicular pain.  

X-rays of the pelvis revealed a very slight bone irregularity 
of the superior rim of the right and left acetabula.  The 
lateral projection revealed no pathological process and the 
pelvis joint space appeared to be slightly narrowed, as if 
there was some thinning of the articular cartilage.  This was 
true in other joints.  The right shoulder x-rays showed 
narrowing of the joint space, but no pathological process.  
X-rays of the left knee and left hand revealed no 
pathological process or findings that would suggest a 
generalized process.  Multiple views of the cervical spine 
revealed no pathological process, with excellent relationship 
to the vertebral bodies during flexion and extension.  
Multiple views of the left ankle revealed a bony irregularity 
in the talotibiale interval deep to the medial malleolus.  
Those areas of the foot show a dorsal spur on the os calcis 
and a plantar spur of 2 mm on the plantar aspect of the os 
calcis.  The lumbar spine x-ray showed narrowing of the 
interspace between L5 and S1.  A spur was present on the rim 
of the body of L4.  

The impressions included by record fibromyalgia and multiple 
joint pain, nonmigrating, bilateral rotator cuff impingement, 
shoulders and bilateral patellofemoral syndrome with 
instability of the left knee.  In response to the Board's 
remand the examiner commented that the veteran did not show a 
pattern of limitation of range of motion that would be 
confirmed by swelling or muscle spasm.  Although he had some 
painful motion, he was able to complete the range in the face 
of discomfort.  The veteran's coordination was acceptable, 
however, his speed considering his age, was reduced and he 
did not appear to be agile.  No atrophy of disuse was present 
and no swelling, excluding the left ankle, which represented 
an acute injury, was noted.  No deformity was noted and the 
limits of the examination did not prove or disprove excessive 
fatigability.  

The Board notes that the veteran's fibromyalgia has not been 
associated with fatigue, sleep disturbance, stiffness, 
paresthesias, headache, depression, anxiety, or Raynaud's-
like symptoms.  When none of the symptoms on the listing in 
Diagnostic Code 5025 is present, the determination of whether 
the condition is episodic or constant, or requires continuous 
medication, must be based solely on musculoskeletal pain and 
tender points.  See 64 Fed. Reg. 32410 (1999).  The above 
evidence shows widespread musculoskeletal pain; however, at 
the April 1999 VA examination the veteran had no knowledge of 
precipitating or alleviating factors.  The overall evidence 
does not reflect the presence of tender points nor of 
episodic symptoms of widespread musculoskeletal pain more 
than one- third of the time, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, to warrant a rating in excess of 10 percent 
under Diagnostic Code 5025.  

Hence, the preponderance of the evidence is against the claim 
for a higher evaluation for multiple joint and muscle pain 
due to an undiagnosed illness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating greater than 10 percent for multiple joint 
and muscle pain due to an undiagnosed illness is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

